



vsto8k502image.jpg [vsto8k502image.jpg]
March 20, 2018


Dear Mick Lopez,


Congratulations! I am pleased to provide you with this offer for the position of
SVP, Chief Financial Officer, reporting to me. This letter sets forth the key
elements of your offer.


The position will be based at a mutually agreed upon location as described to
you during the interview process. Should you require relocation, you will be
provided with our Homeowners Relocation Package. The program summary and
repayment agreement, which you will find attached, describe the details of the
relocation program.


Your compensation package includes a base salary annualized at $515,000 per
year, paid biweekly. You will be a Band 19 in our executive compensation
structure making you eligible to participate in our annual incentive plan at a
target annual incentive of 75% of base salary, with a maximum payout of up to
150% of base salary, beginning with our Fiscal Year 2019 (April 1, 2018 - March
31, 2019). Bonuses are paid within 2 ½ months after the end of Vista Outdoor's
fiscal year (by June 15th) and are subject to the terms and conditions of the
plan, including proration based on the number of days employed during the fiscal
year (if applicable). Bonus payments are not guaranteed and will be based on the
fiscal year end results of Vista Outdoor, as well as your personal performance.


As a Band 19 executive, you will also be eligible to participate in our long
term (equity) incentive plan as a part of your annual compensation package, with
your target incentive equal to 150% (approximately $772,500) of your base
salary. You will be granted your Fiscal Year 2019 award as of your first day of
employment with Vista Outdoor. The timing, amount, form and terms of your annual
equity grants are determined by our Management Development and Compensation
Committee, in its sole discretion. Your equity awards are also subject to the
applicable terms and conditions of the Vista Outdoor long-term incentive plan,
your award agreement and the other materials provided to you through E*Trade
Financial, our stock plan administrator, at the time you accept your grants.


As a regular status full-time employee, you will be immediately eligible to
participate in our benefit programs as described in the attached materials. This
offer includes Paid Time-Off (PTO) earned at 6.15 hours per pay period (4 weeks
per year).


To comply with the U.S. Immigration Act of 1986, on your first day at work, you
will be filling out the U.S. Citizenship and Immigration Services Form 1-9,
"Employment Eligibility Verification." Please review the attached list of
acceptable documents and bring appropriate documentation of your choosing with
you when you report to work on your first day.


Vista Outdoor must also comply with U.S. import/export laws. The position we are
offering may expose you to controlled technical data as defined by U.S. export
laws, so you must be either a U.S. Citizen or a U.S. Person as that term is
defined by statute. For your convenience, we have identified the following
documents from the Form 1-9, which will also establish your status as a U.S.
Citizen or U.S. Person: unexpired U.S. passport; Certificate of U.S. Citizenship
(INS Form N-560 or N-561); Certificate of Naturalization (INS Form N-550 or N-
570); unexpired foreign passport with 1-551 stamp; Alien Registration Receipt
Card with Photograph (INS Form 1-551); or an original or certified copy of your
U.S. Birth Certificate plus one of the photo containing documents listed in List
B of the Form 1-9.


Vista Outdoor does not want you to bring any proprietary information, customer
lists, records, trade secrets, or any other property that belongs to any former
employer. All such information should be returned to your previous





--------------------------------------------------------------------------------





employer(s) before joining Vista Outdoor. Vista Outdoor will not ask you to use
or disclose any other entity's confidential or proprietary information or
property in performing your job. Please carefully review the attached
Confidentiality and Invention Assignment Agreement; it contains valuable
information regarding your obligations toward Vista Outdoor and Vista Outdoor
customer proprietary and confidential information. All employees are required to
sign the Confidentiality and Invention Assignment Agreement as a term and
condition of employment at Vista Outdoor.


The terms of this employment offer do not constitute an employment agreement;
your pay and benefits will follow Vista Outdoor's compensation and benefits
programs which are subject to change. Vista Outdoor reserves the right, in its
discretion, to modify or terminate its compensation and benefits programs at any
time, including without limitation adjusting any bonus or equity targets, grants
or payouts for performance or other reasons.


All employment at Vista Outdoor is at the mutual will of Vista Outdoor and the
employee and either party may terminate the employment relationship at any time
and for any reason, with or without cause or notice. The at-will employment
relationship cannot be altered, unless it is done so in writing and signed by
me. Failure to accurately and completely provide information requested during
the hiring process may lead to this employment offer being revoked or the
termination of your employment.


This employment offer is made contingent upon a successful background check.


Mick, I am truly excited to extend this offer to you and look forward to the
contributions you will make at Vista Outdoor. To confirm acceptance of this
employment offer, please sign, date and return this offer letter to me.


Sincerely,


/s/ Christopher Metz
Christopher Metz
Chief Executive Officer



Accepted:
/s/ Mick Lopez
3/26/2018
Mick Lopez
Date








